— In a proceeding to stay arbitration, the appeal is from an order and judgment (one paper) of the Supreme Court, Rockland County, dated July 19, 1978, which granted the application. Order and judgment reversed, on the law, with $50 costs and disbursements, application denied and the parties are directed to proceed to arbitration forthwith. The underlying dispute concerns the maternity leave provision contained in the collective bargaining agreement between petitioner and appellant association. Subdivision f of article 18 provides: "1. Maternity leave — The leave shall be at least 6 months, and not more than 2 years. Upon application, a one year extension may be granted at the discretion of the Board. Teachers will be permitted to return either September 1st or February 1st. The teacher must notify the Superintendent of her condition by the third month and may continue to teach through the sixth month. She may return three months after delivery. Upon written request and with the written approval of the designated school physician a teacher will be allowed to teach beyond or return earlier than the present limitations.” The agreement further provides for binding arbitration with respect to grievances concerning the interpretation of the specific terms of the agreement, other than those which involve the board of education’s discretion. It is not clear under the agreement whether the parties agreed that the determination concerning the length of maternity leave to be given a teacher should rest within the board of education’s discretion or whether the teacher, in the first instance, had the right to decide the length of her leave provided it fell within the range set forth in the agreement. Under these circumstances the contract interpretation should be resolved by the arbitrator. Laser, J. P., Gulotta, Cohalan and Margett, JJ., concur.